ADVISORY ACTION


Response to Arguments
Applicant’s arguments, see pages 8-10, filed 7/19/2022, with respect to the 35 U.S.C. 112(a) rejection of claims 2, 3 and 5-9 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 2, 3 and 5-9 has been withdrawn. 

Applicant's arguments, see page 10, filed 7/19/2022, with respect to the 35 U.S.C. 112(a) rejection of claim 11 have been fully considered but they are not persuasive.
Applicant argues that the example embodiment depicted in Fig. A shows a pyramid having a 2.5 mm by 2.5 mm base and a 1.5 mm height which inherently must have a slope greater than 1.
This argument is not deemed persuasive. Fig. A is only showing one example embodiment having a slope of 1.2. Therefore, there is support for a slope of 1.2, but there is no support for a slope greater than 1, as recited in claim 11. A slope greater than 1 would include a slope of 1.1 and a slope greater than 1.2, which is not supported by the Drawings and the Specification of the present application. Thus, claim 11 stands rejected under 35 U.S.C. 112(a).

  Applicant’s arguments, see page 11, filed 7/19/2022, with respect to the 35 U.S.C. 112(a) rejection of claim 12 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claim 12 has been withdrawn. 

Applicant's arguments, see page 12, filed 7/19/2022, with respect to the 35 U.S.C. 112(a) rejection of claim 13 have been fully considered but they are not persuasive.
	Applicant argues that “the recitation ‘from a range of approximately 30A to 70A’, set forth in the specification should be taken to include a potential variance of at least 3 to 5% (or more, if justified in use of materials of this kind as evidenced in the associated art) and thus, the claim recitation of ‘a hardness of at least Shore 70A’ should not be constituted as new matter”.
	This argument is not deemed persuasive. The Specification, as originally filed, only provides support for each protuberance having a hardness ranging from approximately 30A to 70A (see page 5, lines 22-23). The Specification, as originally filed, does not provide support for “a hardness of at least Shore 70A”, as recited in claim 13. A hardness of at least Shore 70A would include a hardness greater than Shore 70A and there would be no end limit as to how much greater. Thus, claim 13 stands rejected under 35 U.S.C.112(a).

Applicant's arguments, see pages 13-18, filed 7/19/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 2, 3 and 7 as anticipated by Aruin have been fully considered but they are not persuasive.
In response to applicant's argument that Aruin does not teach a device “devised to increase balance in standing and walking due to a plurality of upwardly projected protuberances configured in size, grouping and spacing to specifically target cutaneous receptors when pressed in contact with a user’s receptive fields in order to stimulate slow-adapting and fast-adapting mechanoreceptors and proprioceptors in the user’s receptive fields to stimulate fast response times in small nerves in the user’s innervate glabrous skin to increase proprioception and activation of postural muscles to reduce sway, maintain balance and regulate stride”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown in the 102 rejection, Aruin teaches the structure of the claimed device and therefore the device of Aruin is capable of performing the intended use recited in claim 2. Thus, claims 2, 3 and 7 stand rejected under 35 U.S.C.102(a)(1) as being anticipated by Aruin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781